Exhibit 10.2

SNYDER’S OF HANOVER, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

Amendment and Restatement

Effective as of October 1, 2005



--------------------------------------------------------------------------------

SNYDER’S OF HANOVER, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

Amendment and Restatement

Effective as of October 1, 2005

TABLE OF CONTENTS

ARTICLE 1

DEFINITIONS

 

1.1   

ACCOUNT

     1    1.2   

BENEFICIARY

     1    1.3   

BOARD

     1    1.4   

CHANGE IN CONTROL

     1    1.5   

CODE

     1    1.6   

COMPENSATION

     2    1.7   

COMPENSATION DEFERRAL ACCOUNT

     2    1.8   

COMPENSATION DEFERRALS

     2    1.9   

DESIGNATION DATE

     2    1.10   

DISABILITY

     2    1.11   

EFFECTIVE DATE

     2    1.12   

ELECTION FORM

     2    1.13   

ELIGIBLE EMPLOYEE

     2    1.14   

EMPLOYER

     2    1.15   

ENTRY DATE

     3    1.16   

PARTICIPANT

     3    1.17   

PERFORMANCE-BASED COMPENSATION

     3    1.18   

PLAN

     3    1.19   

PLAN YEAR

     3    1.20   

SEPARATION FROM SERVICE

     3    1.21   

SPECIFIED EMPLOYEE

     3    1.22   

TRUST

     3    1.23   

TRUSTEE

     3    1.24   

VALUATION DATE

     4   

ARTICLE 2

ELIGIBILITY AND PARTICIPATION

  

  

2.1   

REQUIREMENTS

     4    2.2   

RE-EMPLOYMENT

     4    2.3   

CHANGE OF EMPLOYMENT CATEGORY

     4   

ARTICLE 3

CONTRIBUTIONS AND CREDITS

  

  

3.1   

PARTICIPANT COMPENSATION DEFERRALS

     4    3.2   

CONTRIBUTIONS TO THE TRUST

     6   

 

i



--------------------------------------------------------------------------------

ARTICLE 4

ALLOCATION OF FUNDS

  4.1    ALLOCATION OF DEEMED EARNINGS OR LOSSES ON ACCOUNTS      6    4.2   
ACCOUNTING FOR DISTRIBUTIONS      6    4.3    SEPARATE ACCOUNTS      7    4.4   
INTERIM VALUATIONS      7    4.5    DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS
     7    4.6    EXPENSES AND TAXES      8   

ARTICLE 5

ENTITLEMENT TO BENEFITS

  

  

5.1    SEPARATION FROM SERVICE      8    5.2    FIXED PAYMENT DATES; CHANGE IN
CONTROL      8    5.3    UNFORESEEABLE EMERGENCY DISTRIBUTIONS      9    5.4   
DEATH; DISABILITY      10    5.5    CHANGE IN CONTROL      10   

ARTICLE 6

DISTRIBUTION OF BENEFITS

  

  

6.1    AMOUNT      10    6.2    METHOD OF PAYMENT      10    6.3   
ACCELERATIONS      11    6.4    DEATH OR DISABILITY BENEFITS      12   

ARTICLE 7

BENEFICIARIES: PARTICIPANT DATA

  

  

7.1    DESIGNATION OF BENEFICIARIES      12    7.2   

INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES; INABILITY TO
LOCATE PARTICIPANTS OR BENEFICIARIES

     13   

ARTICLE 8

ADMINISTRATION

  

  

8.1    ADMINISTRATIVE AUTHORITY      13    8.2    LITIGATION      14    8.3   
CLAIMS PROCEDURE      14   

ARTICLE 9

AMENDMENT

  

  

9.1    RIGHT TO AMEND      17    9.2    AMENDMENTS TO ENSURE PROPER
CHARACTERIZATION OF PLAN      17   

 

ii



--------------------------------------------------------------------------------

ARTICLE 10

SUSPENSION OR TERMINATION OF THE PLAN

  

  

10.1    EMPLOYER’S RIGHT TO SUSPEND PLAN      18    10.2    AUTOMATIC
TERMINATION OF THE PLAN      18    10.3    TERMINATION AND LIQUIDATION OF PLAN
     18      

ARTICLE 11

THE TRUST

   11.1    ESTABLISHMENT OF TRUST      18      

ARTICLE 12

MISCELLANEOUS

   12.1    LIABILITY OF EMPLOYER: LIMITATIONS ON LIABILITY OF EMPLOYER OR
EMPLOYER      19    12.2    CONSTRUCTION      19    12.3    SPENDTHRIFT
PROVISION      19    12.4    PROHIBITED ACCELERATION/DISTRIBUTION TIMING      20
   12.5    DELAY IN PAYMENT      20    12.6    AGGREGATION OF EMPLOYERS      20
   12.7    AGGREGATION OF PLANS      20    12.8    USERRA      21    12.9    TAX
WITHHOLDING      21   

 

iii



--------------------------------------------------------------------------------

SNYDER’S OF HANOVER, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

Amendment and Restatement

Effective as of October 1, 2005

RECITALS

This amended and restated Snyder’s of Hanover, Inc. Executive Deferred
Compensation Plan (the “Plan”) is adopted by Snyder’s of Hanover, Inc. (the
“Employer”) for the benefit of certain of the Employer’s management and highly
compensated employees. The purpose of the Plan is to offer participants an
opportunity to elect to defer the receipt of compensation in order to provide
deferred compensation benefits taxable pursuant to section 451 of the Internal
Revenue Code of 1986, as amended (the “Code”). The Plan is intended to be a
“top-hat” plan (i.e., an unfunded deferred compensation plan maintained for a
select group of management or highly-compensated employees) under sections
201(2), 301 (a)(3) and 401 (a)(1) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”). The Plan also is intended to comply with the
requirements of Code section 409A, as added by the American Jobs Creation Act of
2004, and the Treasury regulations or any other authoritative guidance issued
thereunder.

Accordingly, this amended and restated Plan is adopted, effective as of
October 1, 2005.

ARTICLE 1

DEFINITIONS

1.1 ACCOUNT means the balance credited to a Participant’s or Beneficiary’s Plan
account, including amounts credited under the Compensation Deferral Account and
deemed income, gains and losses (as determined by the Employer, in its
discretion) credited thereto. A Participant’s or Beneficiary’s Account shall be
determined as of the date of reference.

1.2 BENEFICIARY means any person or person so designated in accordance with the
provisions of Article 7.

1.3 BOARD means the Employer’s Board of Directors or a committee thereof, if
any, duly authorized to make determinations and act for the Board under this
Plan.

1.4 CHANGE IN CONTROL means a change in control of the Employer within the
meaning of Code section 409A and Internal Revenue Service guidance under Code
Section 409A (e.g. Treas. Reg. 1.409A-3(i)(5)(v)).

1.5 CODE means the Internal Revenue Code of 1986 and the Treasury regulations or
any other authoritative guidance issued under the Code, as amended from time to
time.

 

1



--------------------------------------------------------------------------------

1.6 COMPENSATION means the total current cash remuneration, including regular
salary and bonus awards, paid by the Employer to an Eligible Employee with
respect to his or her service for the Employer (as determined by the Employer,
in its discretion).

1.7 COMPENSATION DEFERRAL ACCOUNT is described in Section 3.1.

1.8 COMPENSATION DEFERRALS is described in Section 3.1.

1.9 DESIGNATION DATE means the date or dates as of which a designation of deemed
investment directions by an individual pursuant to Section 4.5, or any change in
a prior designation of deemed investment directions by an individual pursuant to
Section 4.5, shall become effective. The Designation Dates in any Plan Year
shall be designated by the Employer.

1.10 DISABILITY means a period of disability during which a Participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer, or (iii) is determined to be totally
disabled by the Social Security Administration.

1.11 EFFECTIVE DATE means the effective date of the Amendment and Restatement of
this Plan, October 1, 2005.

1.12 ELECTION FORM means the form or forms on which a Participant elects to
defer Compensation under this Plan and/or on which the Participant makes certain
other designations as required under this Plan.

1.13 ELIGIBLE EMPLOYEE means, for any Plan Year (or applicable portion thereof),
an employee of the Employer who is determined by the Employer to be a member of
a select group of management or highly compensated employees of the Employer and
who is designated by the Board to be an Eligible Employee under the Plan.

By each November 1 (or such other date established by the Employer), the
Employer shall notify those individuals, if any, who will be Eligible Employees
for the next Plan Year. If the Employer determines that an individual first
becomes an Eligible Employee during a Plan Year, the Employer shall notify such
individual of its determination and the individual shall first become an
Eligible Employee as of the date of such notification.

1.14 EMPLOYER means Snyder’s of Hanover, Inc. and its successors and assigns
unless otherwise herein provided, or any other corporation or business
organization which, with the consent of Snyder’s of Hanover, Inc., or its
successors or assigns, assumes the Employer’s obligations under this Plan, or
any other corporation or business organization which agrees, with the consent of
Snyder’s of Hanover, Inc., to become a party to the Plan.

 

2



--------------------------------------------------------------------------------

1.15 ENTRY DATE with respect to an individual means the January 1 coincident
with or next following the date on which the individual first becomes an
Eligible Employee.

1.16 PARTICIPANT means any person so designated in accordance with the
provisions of Article 2, including, where appropriate according to the context
of the Plan, any former employee who is or may become (or whose Beneficiaries
may become) eligible to receive a benefit under the Plan.

1.17 PERFORMANCE-BASED COMPENSATION means that portion of an Eligible Employee’s
Compensation which is based on the performance by the Eligible Employee of
services for the Employer over a period of at least twelve (12) months and which
qualifies as “performance- based compensation” under Code section 409A.

1.18 PLAN means this amended and restated Snyder’s of Hanover, Inc. Executive
Deferred Compensation Plan, as amended from time to time.

1.19 PLAN YEAR means the twelve (12) month period ending on the December 31 of
each year during which the Plan is in effect. The Plan will experience a short,
first Plan Year from October 1, 2005 until December 31, 2005.

1.20 SEPARATION FROM SERVICE means the Participant’s “separation from service,”
within the meaning of Code section 409A, treating as a Separation from Service
an anticipated permanent reduction in the level of bona fide services to twenty
percent (20%) or less of the average level of bona fide services performed over
the immediately preceding thirty-six (36) month period (or the full period
during which the Participant performed services for the Employer, if that is
less than thirty-six (36) months). For this purpose, upon a sale or other
disposition of the assets of the Employer to an unrelated purchaser, the
Employer reserves the right to the extent permitted by Code section 409A to
determine whether Participants providing services to the purchaser after and in
connection with the purchase transaction have experienced a Separation from
Service

1.21 SPECIFIED EMPLOYEE means, with respect to a corporation any stock of which
is publicly traded on an established securities market or otherwise, a key
employee, as currently defined in Code section 416(i) (without regard to
paragraph (5) of that Section) to mean, as of the Effective Date, an employee of
the Employer who, at any time during the Plan Year, is (1) an officer of the
Employer having an annual compensation greater than one hundred thirty-five
thousand dollars ($135,000) for 2005 (indexed for inflation in future years);
(ii) a five-percent (5%) owner of the Employer; or (iii) a one-percent
(1%) owner of the Employer having an annual compensation from the Employer of
more than one hundred fifty thousand dollars ($ 150,000).

1.22 TRUST means the Trust described in Article 11.

1.23 TRUSTEE means the trustee of the Trust described in Article 11.

 

3



--------------------------------------------------------------------------------

1.24 VALUATION DATE means the last day of each Plan Year and any other date that
the Employer, in its sole discretion, designates as a Valuation Date.

ARTICLE 2

ELIGIBILITY AND PARTICIPATION

2.1 REQUIREMENTS. Every Eligible Employee on the Effective Date shall be
eligible to become a Participant on the Effective Date. Every other Eligible
Employee shall be eligible to become a Participant on his or her first Entry
Date. No individual shall become a Participant, however, if he or she is not an
Eligible Employee on the date his or her participation is to begin.

Participation in the Compensation Deferral portion of the Plan is voluntary. In
order to participate in the Compensation Deferral portion of the Plan, an
otherwise Eligible Employee must make written application on an Election Form at
such time and in such manner as maybe required by Section 3.1 and by the
Employer and must agree to make Compensation Deferrals as provided in Article 3.

2.2 RE-EMPLOYMENT. If a Participant whose employment with the Employer is
terminated is subsequently re-employed, he or she shall become a Participant in
accordance with the provisions of Section 2.1; provided, however, the individual
maybe treated as being initially eligible to participate in the Plan under
Section 3.1 if the individual had not been eligible to participate in the Plan
(other than the accrual of earnings) at any time during the twenty-four
(24) month period ending on the date the individual again becomes eligible to
participate in the Plan.

2.3 CHANGE OF EMPLOYMENT CATEGORY. During any period in which a Participant
remains in the employ of the Employer, but ceases to be an Eligible Employee.
For any year following a year in which a Participant remains in the employ of
the Employer but ceases to be an Eligible Employee, he or she shall not be
eligible to make Compensation Deferrals. If, after a change of employment
category as described in this Section 2.3, a Participant subsequently becomes an
Eligible Employee, he or she shall become a Participant in accordance with the
provisions of Section 2.1; provided, however, the individual may be treated as
being initially eligible to participate in the Plan under Section 3.1 if the
individual had not been eligible to participate in the Plan (other than the
accrual of earnings) at any time during the twenty-four (24) month period ending
on the date the individual again becomes eligible to participate in the Plan.

ARTICLE 3

CONTRIBUTIONS AND CREDITS

3.1 PARTICIPANT COMPENSATION DEFERRALS. Subject to the remaining paragraphs of
this Section and in accordance with rules established by the Employer and
subject to such amount limitations as might be imposed by the Employer in its
discretion, a Participant may elect to defer Compensation which is due to be
earned and which would otherwise be paid to the Participant, in any fixed
periodic dollar amounts or percentages designated by the Participant. Amounts so
deferred will be considered a Participant’s “Compensation Deferrals.” Except as

 

4



--------------------------------------------------------------------------------

provided below, a Participant shall make such election(s) under this paragraph
with respect to a coming Plan Year during the period beginning on the November 1
and ending on the December 31 of the prior calendar year, or during such other
period as might be established by the Employer, which period ends no later than
the last day of the Plan Year preceding the Plan Year in which the services
giving rise to the Compensation to be deferred are to be performed.

Subject to Sections 2.2 and 2.3, in the case of the first Plan Year in which an
Eligible Employee initially becomes eligible to become a Participant, if and to
the extent permitted by the Employer, the Eligible Employee may make an
irrevocable election no later than thirty (30) days after the date he or she
becomes eligible to become a Participant to defer Compensation for services to
be performed after the election.

If and to the extent permitted by the Employer, a Participant may make an
election to defer Performance-Based Compensation no later than (and the election
shall become irrevocable no later than) six (6) months prior to the last day of
the period over which the services giving rise to the Performance-Based
Compensation are performed (provided that the Participant performs services
continuously from the later of the beginning of the performance period or the
date the performance criteria are established through the date of the deferral
election, and provided further that in no event may an election to defer be made
with respect to any portion of the Performance-Based Compensation that has
become readily ascertainable, as defined under Code Section 409A, prior to
making the election).

Compensation Deferrals shall be made through regular payroll deductions. Except
with respect to Performance-Based Compensation, the Participant’s Compensation
Deferral election shall be irrevocable as of the December 31 preceding the Plan
Year in which the services giving rise to the Compensation to be deferred are to
be performed. Notwithstanding the preceding, a Participant’s Compensation
Deferral election may be cancelled as permitted under Code section 409A upon a
disability, unforeseeable emergency, or hardship distribution. For purposes of
this paragraph only, “disability” means any medically determinable physical or
mental impairment resulting in the Participant’s inability to perform the duties
of his or her position or any substantially similar position, where such
impairment can be expected to result in death or can be expected to last for a
continuous period of not less than six months. To the extent permitted under
Code section 409A and by the Employer, a Participant may cancel a deferral
election under the Plan at any time during the 2005 calendar year.

Once made, a Compensation Deferral regular payroll deduction election shall
continue in force only for the Plan Year to which the election relates, unless
cancelled as provided above. Compensation Deferrals shall be deducted by the
Employer from the pay of a deferring Participant and shall be credited to the
Compensation Deferral Account of the deferring Participant.

There shall be established and maintained a separate Compensation Deferral
Account in the name of each Participant to which shall be credited or debited:
(a) amounts equal to the Participant’s Compensation Deferrals; and (b) amounts
equal to any deemed earnings or losses (to the extent realized, based upon
deemed fair market value of the Compensation Deferral Account’s deemed assets,
as determined by the Employer, in its discretion) attributable or allocable
thereto.

 

5



--------------------------------------------------------------------------------

A Participant shall at all times be 100% vested in amounts credited to his or
her Compensation Deferral Account.

3.2 CONTRIBUTIONS TO THE TRUST. An amount shall be contributed by the Employer
to the Trust maintained under Section 11.1 equal to the amount(s) required to be
credited to the Participant’s Account under Section 3.1. The Employer shall make
a good faith effort to contribute these amounts to the Trust as soon as
practicable following the date on which the contribution credit amount(s) are
determined.

ARTICLE 4

ALLOCATION OF FUNDS

4.1 ALLOCATION OF DEEMED EARNINGS OR LOSSES ON ACCOUNTS. Subject to such
limitations as may from time to time be required by law, imposed by the Employer
or the Trustee or contained elsewhere in the Plan, and subject to such operating
rules and procedures as may be imposed from time to time by the Employer, prior
to the date on which a direction will become effective, the Participant shall
have the right to direct the Employer as to how amounts in his or her Account
shall be deemed to be invested. The Employer, may, but is not required to,
direct the Trustee to invest the account maintained in the Trust on behalf of
the Participant pursuant to the deemed investment directions the Employer
properly has received from the Participant.

The value of the Participant’s Account shall be equal to the value of the deemed
investments maintained under the Trust on behalf of the Participant. As of each
valuation date of the Trust, the Participant’s Account will be credited or
debited to reflect the Participant’s deemed investments of the Trust. The
Participant’s Plan Account will be credited or debited with the increase or
decrease in the realizable net asset value or credited interest, as applicable,
of the designated deemed investments, as follows. As of each Valuation Date, an
amount equal to the net increase or decrease in realizable net asset value or
credited interest, as applicable (as determined by the Trustee), of each deemed
investment option within the Account since the preceding Valuation Date shall be
allocated among all Participants’ Accounts deemed to be invested in that
investment option in accordance with the ratio which the portion of the Account
of each Participant which is deemed to be invested within that investment
option, determined as provided herein, bears to the aggregate of all amounts
deemed to be invested within that investment option.

4.2 ACCOUNTING FOR DISTRIBUTIONS. As of the date of any distribution under this
Plan, the distribution made to the Participant or his or her Beneficiary or
Beneficiaries shall be charged to such Participant’s Account. The amount of the
distribution shall first be charged against the investments of the Trust in
which the Participant’s Account is deemed to be invested, on a pro rata basis,
until such deemed investments are exhausted. If an in-kind distribution is
requested, the amount of the distribution shall be charged on a pro rata basis
against all the investments of the Trust in which the Participant’s Account is
deemed to be invested.

 

6



--------------------------------------------------------------------------------

4.3 SEPARATE ACCOUNTS. A separate bookkeeping account under the Plan shall be
established and maintained by the Employer to reflect the Account for each
Participant. Each Account will separately account for the credits and debits
described in Article 3.

4.4 INTERIM VALUATIONS. If it is determined by the Employer that the value of a
Participant’s Account as of any date on which distributions are to be made
differs materially from the value of the Participant’s Account on the prior
Valuation Date upon which the distribution is to be based, the Employer, in its
discretion, shall have the right to designate any date in the interim as a
Valuation Date for the purpose of revaluing the Participant’s Account so that
the Account will, prior to the distribution, reflect its share of such material
difference in value.

4.5 DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS. Subject to such limitations as
may from time to time be required by law, imposed by the Employer, the Employer
or the Trustee or contained elsewhere in the Plan, and subject to such operating
rules and procedures as may be imposed from time to time by the Employer, prior
to and effective for each Designation Date, each Participant may communicate to
the Employer a direction (in accordance with (a), below) as to how his or her
Plan Accounts should be deemed to be invested among such categories of deemed
investments as may be made available by the Employer under this Plan, which may
be unlimited, at the Employer’s sole discretion. Such direction shall designate
the percentage (in any whole percent multiples) of each portion of the
Participant’s Plan Accounts which is requested to be deemed to be invested in
such categories of deemed investments, and shall be subject to the following
rules:

(a) Any initial or subsequent deemed investment direction shall be in writing,
on a form supplied by and filed with the Employer, and/or, as required or
permitted by the Employer, shall be by oral designation and/or electronic
transmission designation. A designation shall be effective as of the Designation
Date next following the date the direction is received and accepted by the
Employer on which it would be reasonably practicable for the Employer to effect
the designation.

(b) All amounts credited to the Participant’s Account shall be deemed to be
invested in accordance with the then effective deemed investment direction, and
as of the Designation Date with respect to any new deemed investment direction,
all or a portion of the Participant’s Account at that date shall be reallocated
among the designated deemed investment funds according to the percentages
specified in the new deemed investment direction unless and until a subsequent
deemed investment direction shall be filed and become effective. An election
concerning deemed investment choices shall continue indefinitely as provided in
the Participant’s most recent investment direction form provided by and filed
with the Employer.

(c) If the Employer receives an initial or revised deemed investment direction
which it deems to be incomplete, unclear or improper, the Participant’s
investment direction then in effect shall remain in effect (or, in the case of a
deficiency in an initial deemed investment direction, the Participant shall be
deemed to have filed no deemed investment direction) until the next Designation
Date, unless the Employer provides for, and permits the application of,
corrective action prior thereto.

 

7



--------------------------------------------------------------------------------

(d) If the Employer possesses (or is deemed to possess as provided in (c),
above) at any time directions as to the deemed investment of less than all of a
Participant’s Account, the Participant shall be deemed to have directed that the
undesignated portion of the Account be deemed to be invested in a money market,
fixed income or similar fund made available under the Plan as determined by the
Employer in its discretion.

(e) Each Participant, as a condition to his or her participation in this Plan,
agrees to indemnify and hold harmless the Employer and its agents and
representatives from any losses or damages of any kind relating to the deemed
investment of the Participant’s Account.

(f) Each reference in this Section to a Participant shall be deemed to include,
where applicable, a reference to a Beneficiary of a deceased Participant.

4.6 EXPENSES AND TAXES. Expenses, including Trustee fees, associated with the
administration or operation of the Plan shall be paid by the Employer from its
general assets unless the Employer elects to charge such expenses against the
appropriate Participant’s Account or Participants’ Accounts. Any taxes allocable
to an Account (or portion thereof) maintained under the Plan which are payable
prior to the distribution of the Account (or portion thereof), as determined by
the Employer, shall be paid by the Employer unless the Employer elects to charge
such taxes against the appropriate Participant’s Account or Participants’
Accounts.

ARTICLE 5

ENTITLEMENT TO BENEFITS

5.1 SEPARATION FROM SERVICE. Upon a Participant’s Separation from Service with
the Employer for any reason, the Participant’s as-yet undistributed vested
Account shall be valued and payable according to the provisions of Article 6;
provided, however, that any payment made on account of a Participant’s
Separation from Service shall be made (or commence) on the January 1 coincident
with or next following the date of the Participant’s Separation from Service.
Notwithstanding the foregoing, if and when the Employer becomes a corporation
whose stock is publicly traded on an established securities market or otherwise,
any Participant who is a Specified Employee and who incurs a Separation from
Service with the Employer shall not be entitled to receive any portion of his or
her vested Account under this Section until the date which is six (6) months
after the date or his or her Separation from Service (or, if earlier, his or her
death).

5.2 FIXED PAYMENT DATES; CHANGE IN CONTROL. At the time the Participant makes
his or her initial Compensation Deferral election (or as otherwise required by
Code section 409A), a Participant may select a fixed payment date for the
payment of all or any portion of his or her vested Account (“Fixed Payment
Date”), which portion will be valued and payable according to the provisions of
Article 6. Alternatively, the Participant may elect to receive payment of all or
any portion of his or her vested Account on the January 1 after a Change in
Control or upon the earlier of, or later of, a Fixed Payment Date or the
January 1 after a Change in Control.

The Fixed Payment Date elected by a Participant must be a date no earlier than
the January 1 of the third calendar year after the calendar year in which the
earliest Compensation

 

8



--------------------------------------------------------------------------------

Deferrals subject to the Fixed Payment Date are to be made by or on behalf of
the Participant (or, if applicable, the January 1 of the third calendar year in
which a new Compensation Deferral is made after the Participant has received a
distribution of his or her previously vested Account). By way of example, an
Eligible Employee who enrolls as a Participant in the Plan in October 2005 and
who elects to defer Compensation to be earned during 2006 may elect at that time
as his or her initial Fixed Payment Date any date which is no earlier than
January 1, 2009, in which case the selected portion of the Participant’s vested
Plan Account as of December 31, 2008 (including his or her 2006, 2007 and 2008
Compensation Deferrals, and any earnings thereon) shall be paid on January 1,
2009.

Any Fixed Payment Date may be extended on a continual basis, to a later Fixed
Payment Date, so long as any election to so extend the date is made by the
Participant at least twelve (12) months prior to the date on which the
distribution is to be made and such extension is at least five (5) full calendar
years in length. Such Fixed Payment Date may not be accelerated, except as
provided in the remaining Sections of this Article.

Notwithstanding the preceding, a Participant who selects payment of the
designated portion of his or her vested Account on a Fixed Payment Date, or who
selects payment of the designated portion of his or her vested Account at the
earlier of a Fixed Payment Date or a Change in Control, shall receive payment
(or commencement of payment, if applicable) of the designated portion of his or
her vested Account at the earlier of such elected date or dates (as extended, if
applicable) or his or her Separation from Service with the Employer.

If a Participant fails to designate properly the timing of payment of the
Participant’s benefit under the Plan, the Participant will be deemed to have
elected distribution on the January 1 after Separation from Service.

Notwithstanding the preceding, to the extent permitted under Code section 409A
and by the Employer, the Participant may elect the timing of distributions
during 2006, 2007 and 2008 (except that a Participant cannot in a year change
payment elections with respect to payments that the Participant would otherwise
receive in that same year, or make an election that causes payments scheduled
for subsequent years to be made in the year the election is made), and such
election shall not be treated as a change in the form and timing of payment or
an acceleration of payment.

5.3 UNFORESEEABLE EMERGENCY DISTRIBUTIONS. In the event the Participant incurs
an unforeseeable emergency, as defined below, the Participant may apply to the
Employer for the distribution of all or any part of his or her Account
attributable to Compensation Deferrals. The Employer shall consider the
circumstances of each such case, and the best interests of the Participant and
his or her family, and shall have the right, in its sole discretion, if
applicable, to allow such distribution, or, if applicable, to direct a
distribution of part of the amount requested, or to refuse to allow any
distribution; provided, however, that such distribution shall be permitted
solely to the extent permitted under Code section 409A. Upon a finding of
unforeseeable emergency, the Employer shall direct that the appropriate
distribution is made to the Participant with respect to the Participant’s vested
Account in a lump sum payment. In no event shall the aggregate amount of the
distribution exceed either the full value of the Participant’s vested Account or
the amount determined by the Employer to be necessary to satisfy the
unforeseeable emergency plus amounts necessary to

 

9



--------------------------------------------------------------------------------

pay taxes reasonably anticipated as a result of the distribution, after taking
into account the extent to which the hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of assets would not itself
cause severe financial hardship) or by cessation of deferrals under the Plan.
For purposes of this Section, the value of the Participant’s vested Account
shall be determined as of the date of the distribution.

For purposes of this Section, an “unforeseeable emergency” means (a) a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, beneficiary or a dependent (as
defined in Code section 152(a)) of the Participant, (b) loss of the
Participant’s property due to casualty, or (c) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, each as determined to exist by the Employer. A distribution may
be made under this Section only with the consent of the Employer.

5.4 DEATH, DISABILITY. Upon the Participant’s death or Disability, the
Participant’s entire vested Account shall be valued and paid to the Participant
or the Participant’s designated Beneficiary(ies), as applicable, as provided in
Article 6.

5.5 CHANGE IN CONTROL. Upon a Change in Control, the Participant’s entire vested
Account shall be valued and paid to the Participant, if elected by the
Participant in accordance with Section 5.2, as provided in Article 6.

ARTICLE 6

DISTRIBUTION OF BENEFITS

6.1 AMOUNT. A Participant (or his or her Beneficiary) shall become entitled to
receive, on the date determined in accordance with Article 5, a distribution (or
commencement of distributions) in an aggregate amount equal to the Participant’s
vested Account (or applicable portion thereof). Any payment due under the terms
of the Plan from the Trust which is not paid by the Trust for any reason will be
paid by the Employer from its general assets.

6.2 METHOD OF PAYMENT.

(a) Cash or In-kind Payments. All payments under the Plan shall be made in cash
or in-kind, as agreed upon by the Participant and the Employer.

(b) Timing and Manner of Payment. Except as otherwise provided in this Plan, on
the date determined in accordance with Article 5, an aggregate amount equal to
the Participant’s vested Account will be paid by the Trust or the Employer, as
provided in Section 6.1, in a lump sum or in up to ten annual installments
(adjusted for gains and losses) as selected by the Participant at the time he or
she makes his or her initial Compensation Deferral election (or as otherwise
required by Code section 409A). If a Participant fails to designate properly the
manner of payment of the

 

10



--------------------------------------------------------------------------------

Participant’s benefit under the Plan, the Participant will be deemed to have
elected a lump sum payment.

Subject to Section 6.3, the Participant may change his or her timing and manner
elections (or deemed election) by submitting a new Election Form to the
Employer, provided that the Election Form is submitted at least 12 months prior
to the date on which the distribution is to be made (or commence) and delays the
distribution (or commencement of distributions) date at least 5 full calendar
years from the previously scheduled distribution date. Any such change in
election may not result in an acceleration of any payment as described under
Code section 409A.

If the whole or any part of a payment under this Plan is to be in installments,
the total to be so paid shall continue to be deemed to be invested pursuant to
Article 4 under such procedures as the Employer may establish, in which case any
deemed income, gain, loss or expense or tax allocable thereto (as determined by
the Employer, in its discretion) shall be reflected in the installment payments,
using such method for the calculation of the installments as the Employer shall
reasonably determine.

However, a Participant shall make separate elections in accordance with the
above with respect to his or her Compensation Deferrals (if any) made for
(i) the 2005 Plan Year, (ii) the 2006 Plan Year and (iii) the 2007 and later
Plan Years. In order to be able to give effect to these separate elections, the
Employer shall separately account for each Participant’s Compensation Deferrals
(and earnings or losses on those amounts), if any, for (i) the 2005 Plan Year,
(ii) the 2006 Plan Year and (iii) the 2007 and later Plan Years.

Notwithstanding the preceding, to the extent permitted under Code section 409A
and by the Employer, the Participant may elect the timing and manner of
distributions during 2006, 2007 and 2008 (except that a Participant cannot in a
year change payment elections with respect to payments that the Participant
would otherwise receive in that same year, or make an election that causes
payments scheduled for subsequent years to be made in the year the election is
made), and such election shall not be treated as a change in the form and timing
of payment or an acceleration of payment.

6.3 ACCELERATIONS. Notwithstanding anything in the Plan to the contrary, no
change submitted on an Election Form shall be accepted by the Employer if the
change accelerates the time over which distributions shall be made to the
Participant (except as otherwise permitted by Code section 409A) and the
Employer shall deny any change made to an election if the Employer determines
that the change violates the requirement under Code section 409A that the first
payment with respect to which such election is made be deferred for a period of
not less than five (5) years from the date such payment would otherwise have
been made.

Notwithstanding the preceding, the Employer, in its discretion, may accelerate
distributions under the Plan to the extent permitted under Code section 409A
(e.g., Treas. Reg. 1.409A-3(j)(4)).

 

11



--------------------------------------------------------------------------------

6.4 DEATH OR DISABILITY BENEFITS. If a Participant dies or becomes Disabled
before incurring a Separation from Service and before the commencement of
payments to the Participant under this Plan, the entire value of the
Participant’s Account shall be paid, ninety (90) days following the
Participant’s death or Disability, as applicable, in a lump sum, to the
Participant or to the Participant’s Beneficiary, as applicable.

Upon the death or Disability of a Participant after payments under this Plan
have begun but before he or she has received all payments to which he or she is
entitled under the Plan, the remaining benefit payments shall be paid, ninety
(90) days following the Participant’s death or Disability, as applicable, in a
lump sum to the Participant or to the Participant’s Beneficiary, as applicable.

ARTICLE 7

BENEFICIARIES: PARTICIPANT DATA

7.1 DESIGNATION OF BENEFICIARIES. Each Participant from time to time may
designate any person or persons (who may be named contingently or successively)
to receive such benefits as may be payable under the Plan upon or after the
Participant’s death, and such designation may be changed from time to time by
the Participant by filing a new designation. Each designation will revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Employer, and will be effective only when filed in writing with the Employer
during the Participant’s lifetime.

In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, the Employer shall pay any such benefit payment to the
Participant’s spouse, if then living, but otherwise to the Participant’s then
living descendants, if any, per stirpes, but, if none, to the Participant’s
estate. In determining the existence or identity of anyone entitled to a benefit
payment, the Employer may rely conclusively upon information supplied by the
Participant’s personal representative, executor or administrator. If a question
arises as to the existence or identity of anyone entitled to receive a benefit
payment as aforesaid, or if a dispute arises with respect to any such payment,
then, notwithstanding the foregoing, the Employer, in its sole discretion, may
distribute or direct that the Trustee distribute such payment to the
Participant’s estate without liability for any tax or other consequences which
might flow therefrom, or may take such other action as the Employer deems to be
appropriate.

 

12



--------------------------------------------------------------------------------

7.2 INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES: INABILITY TO
LOCATE PARTICIPANTS OR BENEFICIARIES. Any communication, statement or notice
addressed to a Participant or to a Beneficiary at his or her last post office
address as shown on the Company’s records shall be binding on the Participant or
Beneficiary for all purposes of the Plan. The Employer shall not be obliged to
search for any Participant or Beneficiary beyond the sending of a registered
letter to such last known address. If the Employer notifies any Participant or
Beneficiary that he or she is entitled to an amount under the Plan and the
Participant or Beneficiary fails to claim such amount or make his or her
location known to the Employer within 90 days of the latest date upon which the
payment could have been timely made in accordance with the terms of the Plan and
Code section 409A (unless, if not paid, the Participant or Beneficiary takes
further enforcement measures within 180 days after such latest date), then,
except as otherwise required by law, the amount payable shall be deemed to be a
forfeiture. If a benefit payable to an unlocated Participant or Beneficiary is
subject to escheat pursuant to applicable state law, the Employer shall not be
liable to any person for any payment made in accordance with such law.

ARTICLE 8

ADMINISTRATION

8.1 ADMINISTRATIVE AUTHORITY. Except as otherwise specifically provided herein,
the Employer shall be the Plan Administrator (the “Plan Administrator”) and
shall have the sole responsibility for and the sole control of the operation and
administration of the Plan, and shall have the power and authority to take all
action and to make all decisions and interpretations which may be necessary or
appropriate in order to administer and operate the Plan, including, without
limiting the generality of the foregoing, the power, duty and responsibility to:

(a) Resolve and determine all disputes or questions arising under the Plan, and
to remedy any ambiguities, inconsistencies or omissions in the Plan.

(b) Adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan.

(c) Implement the Plan in accordance with its terms and the rules and
regulations adopted as above.

(d) Make determinations with respect to the eligibility of any Eligible Employee
as a Participant and make determinations concerning the crediting of Plan
Accounts.

(e) Appoint any persons or firms, or otherwise act to secure specialized advice
or assistance, as it deems necessary or desirable in connection with the
administration and operation of the Plan, and the Employer shall be entitled to
rely conclusively upon, and shall be fully protected in any action or omission
taken by it in good faith reliance upon, the advice or opinion of such firms or
persons. The Employer shall have the power and authority to delegate from time
to time by written instrument all or any part of its duties, powers or
responsibilities under the Plan, both ministerial and discretionary, as it deems
appropriate, to any person or committee, and in the same manner to revoke

 

13



--------------------------------------------------------------------------------

any such delegation of duties, powers or responsibilities. Any action of such
person or committee in the exercise of such delegated duties, powers or
responsibilities shall have the same force and effect for all purposes under
this Plan as if such action had been taken by the Employer. Further, the
Employer may authorize one or more persons to execute any certificate or
document on behalf of the Employer, in which event any person notified by the
Employer of such authorization shall be entitled to accept and conclusively rely
upon any such certificate or document executed by such person as representing
action by the Employer until such notified person shall have been notified of
the revocation of such authority.

8.2 LITIGATION. Except as may be otherwise required by law, in any action or
judicial proceeding affecting the Plan, no Participant or Beneficiary shall be
entitled to any notice or service of process, and any final judgment entered in
such action shall be binding on all persons interested in, or claiming under,
the Plan.

8.3 CLAIMS PROCEDURE. This Section 8.3 is based on final regulations issued by
the Department of Labor and published in the Federal Register on November 21,
2000 and codified at section 2560.503-1 of the Department of Labor Regulations.
If any provision of this Section 8.3 conflicts with the requirements of those
regulations, the requirements of those regulations will prevail.

(a) Initial Claim. A Participant or Beneficiary who believes he or she is
entitled to any Benefit (a “Claimant”) under this Plan may file a claim with the
Plan Administrator. The Plan Administrator will review the claim itself or
appoint another individual or entity to review the claim.

(i) Benefit Claims that do not Require a Determination of Disability. If the
claim is for a benefit other than a disability benefit, the Claimant will be
notified within ninety (90) days after the claim is filed whether the claim is
allowed or denied, unless the Claimant receives written notice from the Plan
Administrator or appointee of the Plan Administrator before the end of the
ninety (90) day period stating that special circumstances require an extension
of the time for decision, such extension not to extend beyond the day which is
one hundred eighty (180) days after the day the claim is filed.

(ii) Disability Benefit Claims. In the case of a benefits claim that requires a
determination by the Plan Administrator of a Participant’s disability status,
the Plan Administrator will notify the Claimant of the Plan’s adverse benefit
determination within a reasonable period of time, but not later than forty-five
(45) days after receipt of the claim. If, due to matters beyond the control of
the Plan, the Plan Administrator needs additional time to process a claim, the
Claimant will be notified, within forty-five (45) days after the Plan
Administrator receives the claim, of those circumstances and of when the Plan
Administrator expects to make its decision but not beyond seventy-five
(75) days. If, prior to the end of the extension period, due to matters beyond
the control of the Plan, a decision cannot be rendered within that extension
period, the period for making the determination may be extended for up to one
hundred five (105) days, provided that the Plan Administrator notifies the
Claimant of the circumstances requiring the extension and the date as of which
the Plan expects to render a decision. The extension notice will specifically
explain the standards on which entitlement to a disability benefit is based, the
unresolved issues that prevent a

 

14



--------------------------------------------------------------------------------

decision on the claim and the additional information needed from the Claimant to
resolve those issues, and the Claimant will be afforded at least forty-five
(45) days within which to provide the specified information.

(iii) Manner and Content of Denial of Initial Claims. If the Plan Administrator
denies a claim, it must provide to the Claimant, in writing or by electronic
communication:

(A) The specific reasons for the denial;

(B) A reference to the Plan provision or insurance contract provision upon which
the denial is based;

(C) A description of any additional information or material that the Claimant
must provide in order to perfect the claim;

(D) An explanation of why such additional material or information is necessary;

(E) Notice that the Claimant has a right to request a review of the claim denial
and information on the steps to be taken if the Claimant wishes to request a
review of the claim denial; and

(F) A statement of the participant’s right to bring a civil action under ERISA
section 502(a) following a denial on review of the initial denial.

In addition, in the case of a denial of disability benefits on the basis of the
Plan Administrator’s independent determination of the Participant’s disability
status, the Plan Administrator will provide a copy of any rule, guideline,
protocol, or other similar criterion relied upon in making the adverse
determination (or a statement that the same will be provided upon request by the
Claimant and without charge).

(b) Review Procedures.

(i) Benefit Claims that do not Require a Determination of Disability. Except for
claims requiring an independent determination of a Participant’s disability
status, a request for review of a denied claim must be made in writing to the
Plan Administrator within sixty (60) days after receiving notice of denial. The
decision upon review will be made within sixty (60) days after the Plan
Administrator’s receipt of a request for review, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than one hundred twenty (120) days after receipt of a request
for review. A notice of such an extension must be provided to the Claimant
within the initial sixty (60) day period and must explain the special
circumstances and provide an expected date of decision.

 

15



--------------------------------------------------------------------------------

The reviewer will afford the Claimant an opportunity to review and receive,
without charge, all relevant documents, information and records and to submit
issues and comments in writing to the Plan Administrator. The reviewer will take
into account all comments, documents, records and other information submitted by
the Claimant relating to the claim regardless of whether the information was
submitted or considered in the initial benefit determination.

(ii) Disability Benefit Claims. In addition to having the right to review
documents and submit comments as described in (i) above, a Claimant whose claim
for disability benefits requires an independent determination by the Plan
Administrator of the Participant’s disability status has at least one hundred
eighty (180) days following receipt of a notification of an adverse benefit
determination within which to request a review of the initial determination. In
such cases, the review will meet the following requirements:

(A) The Plan will provide a review that does not afford deference to the initial
adverse benefit determination and that is conducted by an appropriate named
fiduciary of the Plan who did not make the initial determination that is the
subject of the appeal, nor is a subordinate of the individual who made the
determination.

(B) The appropriate named fiduciary of the Plan will consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment before making a decision on review of
any adverse initial determination based in whole or in part on a medical
judgment. The professional engaged for purposes of a consultation in the
preceding sentence will not be an individual who was consulted in connection
with the initial determination that is the subject of the appeal or the
subordinate of any such individual.

(C) The Plan will identify to the Claimant the medical or vocational experts
whose advice was obtained on behalf of the Plan in connection with the review,
without regard to whether the advice was relied upon in making the benefit
review determination.

(D) The decision on review will be made within forty-five (45) days after the
Plan Administrator’s receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered not later than ninety (90) days after receipt of a
request for review. A notice of such an extension must be provided to the
Claimant within the initial forty-five (45) day period and must explain the
special circumstances and provide an expected date of decision.

(iii) Manner and Content of Notice of Decision on Review. Upon completion of its
review of an adverse initial claim determination, the Plan Administrator will
give the Claimant, in writing or by electronic notification, a notice
containing:

(A) its decision;

(B) the specific reasons for the decision;

 

16



--------------------------------------------------------------------------------

(C) the relevant Plan provisions or insurance contract provisions on which its
decision is based;

(D) a statement that the Claimant is entitled to receive, upon request and
without charge, reasonable access to, and copies of, all documents, records and
other information in the Plan’s files which is relevant to the Claimant’s claim
for benefits;

(E) a statement describing the Claimant’s right to bring an action for judicial
review under ERISA section 502(a); and

(F) if an internal rule, guideline, protocol or other similar criterion was
relied upon in making the adverse determination on review, a statement that a
copy of the rule, guideline, protocol or other similar criterion will be
provided without charge to the Claimant upon request.

(c) Calculation of Time Periods. For purposes of the time periods specified in
this Section, the period of time during which a benefit determination is
required to be made begins at the time a claim is filed in accordance with the
Plan procedures without regard to whether all the information necessary to make
a decision accompanies the claim. If a period of time is extended due to a
Claimant’s failure to submit all information necessary, the period for making
the determination shall be tolled from the date the notification is sent to the
Claimant until the date the Claimant responds.

(d) Failure of Plan to Follow Procedures. If the Plan fails to follow the claims
procedures required by this Section 8.3, a Claimant shall be deemed to have
exhausted the administrative remedies available under the Plan and shall be
entitled to pursue any available remedy under ERISA section 502(a) on the basis
that the Plan has failed to provide a reasonable claims procedure that would
yield a decision on the merits of the claim.

(e) Failure of Claimant to Follow Procedures. A Claimant’s compliance with the
foregoing provisions of this Section 8.3 is a mandatory prerequisite to the
Claimant’s right to commence any legal action with respect to any claim for
benefits under the Plan.

ARTICLE 9

AMENDMENT

9.1 RIGHT TO AMEND. Subject to Code section 409A, the Employer, by action of its
Board, shall have the right to amend the Plan, at any time and with respect to
any provisions hereof, and all parties hereto or claiming any interest under
this Plan shall be bound by such amendment; provided, however, that no such
amendment shall deprive a Participant or a Beneficiary of a benefit amount
accrued prior to the date of the amendment.

9.2 AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN. Notwithstanding the
provisions of Section 9.1, the Plan may be amended by the Employer at any time,
retroactively if required, in the opinion of the Employer, in order to ensure
that the Plan is

 

17



--------------------------------------------------------------------------------

characterized as “top-hat” plan as described under ERISA sections 201(2),
301(a)(3), and 401(a)(1), to ensure that the Trust that may be established is
characterized as a grantor trust as described in Code sections 671 through 679,
to conform the Plan to the provisions of Code section 409A and to conform the
Plan and Trust to the provisions and requirements of any applicable law
(including ERISA and the Code). No such amendment shall be considered
prejudicial to any interest of a Participant or a Beneficiary in the Plan.

ARTICLE 10

SUSPENSION OR TERMINATION OF THE PLAN

10.1 EMPLOYER’S RIGHT TO SUSPEND PLAN. The Employer reserves the right to
suspend the operation of the Plan for a fixed or indeterminate period of time,
by action of the Board. In the event of a suspension of the Plan, during the
period of the suspension, the Employer shall continue all aspects of the Plan
and, effective with the first day of the Plan Year following the date the Plan
is suspended, Compensation Deferrals. Payments of distributions will continue to
be made during the period of the suspension in accordance with Articles 5 and 6.

10.2 AUTOMATIC TERMINATION OF PLAN. The Plan automatically shall terminate upon
the dissolution of the Employer, or upon a merger into or consolidation with any
other corporation or business organization if there is a failure by the
surviving corporation or business organization to adopt specifically and agree
to continue the Plan. If the merger or consolidation qualifies as a change in
the ownership or effective control of a corporation, or a change in the
ownership of a substantial portion of the assets of a corporation as defined in
Treas. Reg. 1.409A-3(i)(5), the Plan shall be liquidated upon such a termination
in accordance with Treas. Reg. 1.409A-3(j)(4)(ix)(B). If the Plan is not
liquidated, payments of distributions will continue to be made following the
termination in accordance with Articles 5 and 6.

10.3 TERMINATION AND LIQUIDATION OF THE PLAN. The Employer may terminate and
liquidate the Plan in connection with a corporate dissolution or approval by a
bankruptcy court, certain change in control events, or the termination and
liquidation of all plans of the Employer that are required to be aggregated, as
described under Treas. Reg. 1.409A-3(j)(4)(ix). Upon the date of termination,
the value of the vested Accounts of all affected Participants and Beneficiaries
shall be determined. After deduction of estimated expenses in liquidating and
paying Plan benefits, vested Accounts shall be paid to Participants and
Beneficiaries in a lump sum distribution in accordance with Treas. Reg.
1.409A-3(j)(4)(ix).

ARTICLE 11

THE TRUST

11.1 ESTABLISHMENT OF TRUST. The Employer shall establish the Trust with the
Trustee pursuant to such terms and conditions as are set forth in the Trust
agreement to be entered into between the Employer and the Trustee or the
Employer shall cause to be maintained one or more separate subaccounts in an
existing Trust maintained with the Trustee with respect to one or more other
plans of the Employer, which subaccount or subaccounts represent Participants’
interests in the Plan. Any such Trust shall be intended to be treated as a
“grantor trust” under the Code and the

 

18



--------------------------------------------------------------------------------

establishment of the Trust or the utilization of any existing Trust for Plan
benefits, as applicable, shall not be intended to cause any Participant to
realize current income on amounts contributed thereto, and the Trust shall be so
interpreted.

ARTICLE 12

MISCELLANEOUS

12.1 LIABILITY OF EMPLOYER; LIMITATIONS ON LIABILITY OF EMPLOYER.
Notwithstanding anything herein that may suggest otherwise, the Employer shall
be solely liable for the payment of any benefits due under this Plan. However,
neither the establishment of the Plan nor any modification thereof, nor the
creation of any Account under the Plan, nor the payment of any benefits under
the Plan shall be construed as giving to any Participant or other person any
legal or equitable right against the Employer or any officer or employer thereof
except as provided by law or by any Plan provision. The Employer shall not in
any way guarantee any Participant’s Account from loss or depreciation, whether
caused by poor investment performance of a deemed investment or the inability to
realize upon an investment due to an insolvency affecting an investment vehicle
or any other reason. In no event shall the Employer or any successor, employee,
officer, director or stockholder of the Employer, be liable to any person on
account of any claim arising by reason of the provisions of the Plan or of any
instrument or instruments implementing its provisions, or for the failure of any
Participant, Beneficiary or other person to be entitled to any particular tax
consequences with respect to the Plan, or any credit or distribution under the
Plan.

12.2 CONSTRUCTION. If any provision of the Plan is held to be illegal or void,
such illegality or invalidity shall not affect the remaining provisions of the
Plan, but shall be fully severable, and the Plan shall be construed and enforced
as if said illegal or invalid provision had never been inserted herein. For all
purposes of the Plan, where the context admits, the singular shall include the
plural, and the plural shall include the singular. Headings of Articles and
Sections herein are inserted only for convenience of reference and are not to be
considered in the construction of the Plan. The laws of Pennsylvania shall
govern, control and determine all questions of law arising with respect to the
Plan and the interpretation and validity of its respective provisions, except
where those laws are preempted by the laws of the United States. Participation
under the Plan will not give any Participant the right to be retained in the
service of the Employer or any right or claim to any benefit under the Plan
unless such right or claim has specifically accrued under the Plan.

The Plan is intended to be and at all times shall be interpreted and
administered so as to qualify as an unfunded deferred compensation plan, and no
provision of the Plan shall be interpreted so as to give any individual any
right in any assets of the Employer which is greater than the rights of a
general unsecured creditor of the Employer.

12.3 SPENDTHRIFT PROVISION. No amount payable to a Participant or a Beneficiary
under the Plan will, except as otherwise specifically provided by law, be
subject in any manner to anticipation, alienation, attachment, garnishment,
sale, transfer, assignment (either at law or in equity), levy, execution,
pledge, encumbrance, charge or any other legal or equitable process, and any
attempt to do so will be void; nor will any benefit be in any manner liable for
or subject to the

 

19



--------------------------------------------------------------------------------

debts, contracts, liabilities, engagements or torts of the person entitled
thereto. Further, subject to Code section 409A, (i) the withholding of taxes
from Plan benefit payments, (ii) the recovery under the Plan of overpayments of
benefits previously made to a Participant or Beneficiary, (iii) if applicable,
the transfer of benefit rights from the Plan to another plan, or (iv) the direct
deposit of benefit payments to an account in a banking institution (if not
actually part of an arrangement constituting an assignment or alienation) shall
not be construed as an assignment or alienation.

12.4 PROHIBITED ACCELERATION/DISTRIBUTION TIMING. This Section shall take
precedence over any other provision of the Plan or this Article 12 to the
contrary. If the timing of any distribution would result in any tax or other
penalty (other than ordinarily payable Federal, state or local income or payroll
taxes), which tax or penalty can be avoided by payment of the distribution at a
later time, then the distribution shall be made on (or as soon as practicable
after) the first date on which such distribution can be made without such tax or
penalty; except to the extent that Code section 409A requires that this
Section 12.4 be disregarded because it purports to nullify Plan terms that are
not in compliance with Code section 409A.

12.5 DELAY IN PAYMENT. If the Employer reasonably anticipates that any payment
scheduled to be made hereunder would violate securities laws (or other
applicable laws) or jeopardize the ability of the Employer to continue as a
going concern if paid as scheduled, then the Employer may defer that payment,
provided the Employer treats payments to all similarly situated Participants on
a reasonably consistent basis. In addition, the Employer may, in its discretion,
delay a payment upon such other events and conditions as the IRS may prescribe,
provided the Employer treats payments to all similarly situated Participants on
a reasonably consistent basis. Any amounts deferred pursuant to this Section
shall continue to be credited or debited on the books of the Employer with
additional amounts in accordance with Section 3.1 above. The amounts so deferred
and amounts credited or debited thereon shall be distributed to the Participant
or his Beneficiary (in the event of the Participant’s death) at the earliest
possible date on which the Employer reasonably anticipates that such violation
or material harm would be avoided or as otherwise prescribed by the IRS.

12.6 AGGREGATION OF EMPLOYERS. If the Employer is a member of a controlled group
of corporations or a group of trades or business under common control (as
described in Code Section 414(b) or (c), but substituting a fifty percent
(50%) ownership level for the eighty percent (80%) level set forth in those Code
Sections), all members of the group shall be treated as a single Employer for
purposes of whether there has occurred a Separation from Service and for any
other purposes under the Plan as Code section 409A shall require. For purposes
of Article 10, in the case of a change in control event, the entities to be
treated as a single Employer shall be determined immediately following the
change in control event.

12.7 AGGREGATION OF PLANS. If the Employer offers other account balance deferred
compensation plans in addition to the Plan, those plans together with the Plan
shall be treated as a single plan to the extent required under Code section 409A
for purposes of cashing out de minimus amounts pursuant and for any other
purposes under the Plan as Code section 409A shall require.

 

20



--------------------------------------------------------------------------------

12.8 USERRA. Notwithstanding anything herein to the contrary, any distribution
election provided to a Participant as necessary to satisfy the requirements of
the Uniformed Services Employment and Reemployment Rights Act of 1994, as
amended, shall be permissible hereunder.

12.9 TAX WITHHOLDING. All distributions under the Plan are subject to any
applicable tax withholding, as determined by the Employer in its discretion. The
Employer shall have the right to deduct from a Participant’s Compensation that
is not being deferred under this Plan any federal, state, local or employment
taxes which it deems are required by law to be withheld with respect to any
Compensation Deferrals or Plan distributions.

IN WITNESS WHEREOF, the Employer has caused the amended and restated Plan to be
executed and its seal to be affixed hereto, effective as of the 1st day of
October, 2005.

 

ATTEST/WITNESS:     SNYDER’S OF HANOVER, INC.

LOGO [g329916sig_a.jpg]

   

By:

 

LOGO [g329916sig_b.jpg]

 

(SEAL)

Print:

 

Penny Opalka

   

Print Name:

 

Charles E. Good

         

CHIEF FINANCIAL OFFICER

       

Date:

 

12-07-07

 

 

21